Citation Nr: 0425600	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  01-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, that, apparently, granted 
the veteran's request to reopen a previously denied claim of 
entitlement to service connection for bilateral pes planus 
and then denied this claim on the merits.

It is noted that, even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOGCPREC 05-92.

For the reasons stated below, the Board determines that it 
cannot establish its jurisdiction to review the merits of the 
veteran's previously denied claim of entitlement to service 
connection for bilateral pes planus without remanding this 
case to the RO in the first instance.  Accordingly, The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board observes that the pertinent law and 
regulations provide that, if new and material evidence has 
been presented or secured, the claim may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  
"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273 (1996).

It is noted that the RO denied the veteran's original claim 
of service connection for bilateral pes planus in a rating 
decision issued in February 1987.  Because the veteran did 
not initiate an appeal of this decision, it became final in 
February 1988.  38 U.S.C.A. § 4005 (1988) (38 U.S.C.A. § 7105 
(West 2002)); 38 C.F.R. § 19.32 (1988) (38 C.F.R. § 20.302 
(2003)).  Given the prior final denial, the initial question 
to be answered is: whether new and material evidence has been 
received to reopen the claim of service connection for 
bilateral pes planus.  Unfortunately, the Board is unable to 
address this question at this juncture as the veteran has not 
yet been notified of the pertinent laws and regulations 
concerning the standard for new and material evidence.  
Specifically, the Board observes that the VCAA notice letter 
sent to the veteran and his service representative on June 
12, 2001, only discussed the laws and regulations pertinent 
to service connection claims and did not include a discussion 
of the laws and regulations pertinent to new and material 
evidence claims.  See 38 C.F.R. § 3.156(a) (2001); see also 
Hodge and Evans, both supra.

Under the circumstances in this case, the Board finds that 
the veteran has not received the notice and assistance 
contemplated by law.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (holding that VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits); see also Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); and Bernard v. Brown, 4 
Vet. App. 384 (1993).  On remand, the veteran and his service 
representative should be provided with appropriate VCAA 
notice concerning his application to reopen.  The RO also 
should undertake any additional development it deems 
necessary to ensure compliance with the VCAA.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA, and the duties to notify and assist 
imposed thereby, specifically as regards 
to the application to reopen.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the veteran's claim.  The 
RO's letter should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the application to 
reopen a claim of service connection for 
bilateral pes planus, in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, the RO must furnish the veteran 
an appropriate SSOC that includes 
citation to all additional legal 
authority considered-to include 
38 C.F.R. §§ 3.156-and clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


